Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/19, 2/2/21, 11/15/21 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Objections
Claims 1, 12 are objected to because of the following informalities:  Applicant is recommended to amend the phrase "the motion demonstration video" to "the plurality of motion demonstration videos".  
Claim 2 is  objected to because of the following informalities: Applicant is recommended to amend the phrase “the sequence” to “the sequence of motions”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-20 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-3, 5-14, 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 12, 
Prong 1 analysis:
The limitations of “analyzing the video stream to generate a motion recognition result corresponding to the exercise course data of the user, and determining whether the motion target value corresponding to the motion is achieved according to the motion recognition result and the exercise course data; when it is determined that the motion target value is not achieved, inputting the motion recognition result and the motion target value into the expert suggestion model to generate a follow-up motion suggestion and to determine a follow-up motion demonstration video corresponding to the follow-up motion suggestion, wherein the follow-up motion demonstration video is one of the motion demonstration videos”, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components (e.g. a processor). That is, other than reciting a storage, a transceiver interface, a processor, nothing in the claim element precludes the step from practically being performed in the mind. 
Furthermore, dependent claims 2-3, 5-14, 16-20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a transceiver interface; a storage, being configured to store an exercise course data of a user, a plurality of motion demonstration videos and an expert suggestion model, wherein the exercise course data comprises a motion and a motion target value corresponding to the motion, and the exercise course data corresponds to one of the motion demonstration videos; a processor, being electrically connected to the storage and the transceiver interface, and being configured to perform the following operations: transmitting a first control signal, the first control signal being related to the motion demonstration video corresponding to the exercise course data; receiving a video stream of the user”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in the evaluation step that generates a follow-up recommendation), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-3, 5-14, 16-20, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and performing repetitive calculation in Flook, Bancorp.
Therefore, claim(s) 1-3, 5-14, 16-20 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (2018/0036591) in view of Adams et al. (2012/0143358).
	Re Claims 1, 12,
	King discloses an exercise assisting device, comprising: a transceiver interface; a storage, being configured to store an exercise course data of a user, a plurality of motion demonstration videos and an expert suggestion model, wherein the exercise course data comprises a motion and a motion target value corresponding to the motion, and the exercise course data corresponds to one of the motion demonstration videos; a processor, being electrically connected to the storage and the transceiver interface, and being configured to perform the following operations (Fig 1, ¶¶0032-0034, 0036-0039, 0045-0048, 0051-0054, 0062, 0092): 
	transmitting a first control signal, the first control signal being related to the motion demonstration video corresponding to the exercise course data; receiving a video stream of the user (¶¶0036-0039, 0051-0053, 0066, 0084-0085, 0092-0093; the workout video black is transmitted to the user’s device based on feedback from sensors). 
	King does not explicitly disclose analyzing the video stream to generate a motion recognition result corresponding to the exercise course data of the user, and determining whether the motion target value corresponding to the motion is achieved according to the motion recognition result and the exercise course data; when it is determined that the motion target value is not achieved, inputting the motion recognition result and the motion target value into the expert suggestion model to generate a follow-up motion suggestion and to determine a follow-up motion demonstration video corresponding to the follow-up motion suggestion, wherein the follow-up motion demonstration video is one of the motion demonstration videos.
	However, Adams teaches analyzing the video stream to generate a motion recognition result corresponding to the exercise course data of the user, and determining whether the motion target value corresponding to the motion is achieved according to the motion recognition result and the exercise course data; when it is determined that the motion target value is not achieved, inputting the motion recognition result and the motion target value into the expert suggestion model to generate a follow-up motion suggestion and to determine a follow-up motion demonstration video corresponding to the follow-up motion suggestion, wherein the follow-up motion demonstration video is one of the motion demonstration videos (¶¶0030, 0076-0076; a dance move is demonstrated using the on-screen dancer, wherein if the user performs the move incorrectly, the move may be repeated). Adams further teaches such a configuration allows the user to learn and practice a particular movement (¶0076). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Adams into the fitness system of King in order to allow the user to learn and practice a particular fitness movement.
	Re Claim 6,
	King discloses determining the motion target value corresponding to the motion through a muscle strength Repetition of Maximum (RM) evaluation method (¶¶0091-0092).
	Re Claims 9, 19,
	King discloses the expert suggestion model is established by one of a deep learning and a machine learning from a plurality of collected sample exercise course data, and a motion evaluation and a coach suggestion corresponding to each of the collected sample exercise course data (¶¶0030, 0106, 0112-0117).
	Re Claim 10,
	King discloses all limitations as set forth above including playing a second video block but does not explicitly disclose playing the follow-up motion suggestion and the follow-up motion demonstration video corresponding to the follow-up motion suggestion through the display screen. However, Adams teaches playing the follow-up motion suggestion and the follow-up motion demonstration video corresponding to the follow-up motion suggestion through the display screen (¶¶0030, 0076-0076).
	Re Claims 11, 20,
	King discloses receiving a user feedback (¶0114) but is silent on generating the follow-up motion suggestion and to determine the follow-up motion demonstration video corresponding to the follow-up motion suggestion. Adams teaches generating the follow-up motion suggestion and to determine the follow-up motion demonstration video corresponding to the follow-up motion suggestion (¶¶0030, 0076-0076).

Claims 2-3, 7, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (2018/0036591) in view of Adams et al. (2012/0143358), further in view of Leroyer et al. (2019/0362506).
	Re Claims 2, 13,
	King as modified by Adams discloses all limitations as set forth above including transmitting the control signal, receiving the video stream, analyzing the video stream, determining whether the motion achieves the motion target value and generating the follow-up motion video but does not explicit disclose a sequence of motions comprises at least a first motion and a second motion. However, Leroyer teaches a sequence of motions comprises at least a first motion and a second motion (Fig 3-6, ¶¶0042-0048). Leroyer further teaches such a configuration provides meaningful feedback that is tailored to the user (¶0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Leroyer into the fitness system of King as modified by Adams in order to provide meaningful feedback that is tailored to the user.
	Re Claims 3, 14,
	King as modified by Adams discloses all limitations as set forth above but does not explicitly disclose generating an object recognition result corresponding to the motion; and determining whether the motion corresponding to the exercise course data of the user achieves the motion target value based on the object recognition result, the motion recognition result and the exercise course data. However, Leroyer teaches generating an object recognition result corresponding to the motion; and determining whether the motion corresponding to the exercise course data of the user achieves the motion target value based on the object recognition result, the motion recognition result and the exercise course data (¶¶0051-0054). See claim 2 for motivation.
	Re Claims 7, 17,
	King as modified by Adams discloses all limitations as set forth above but does not explicitly disclose recognizing a limb motion and a number of motions of a user in the video stream to generate the motion recognition result. However, Leroyer teaches recognizing a limb motion and a number of motions of a user in the video stream to generate the motion recognition result (¶¶0051-0054). See claim 2 for motivation.

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (2018/0036591) in view of Adams et al. (2012/0143358), further in view of Watterson et al. (2020/0254311).
	Re Claims 5, 16,
	King as modified by Adams discloses all limitations as set forth above but does not explicit disclose storing historical record data and inputting the motion recognition result, the historical record data into the expert suggestion model. However, Watterson teaches storing historical record data and inputting the motion recognition result, the historical record data into the expert suggestion model (¶¶0095-0096). Watterson further teaches such a configuration avoids boredom and burnout experienced by users (¶¶0002-0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Watterson into the fitness system of King as modified by Adams in order to avoid boredom and burnout experienced by users by customizing workout video using the historical data.

Allowable Subject Matter
Claims 4, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (e.g. claims 3 and 4 are incorporated into claim1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715